UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7486


JAMES C. PLATTS,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00061-FPS-DJJ)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. Platts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James    C.     Platts,     a    federal      prisoner,   appeals      the

district     court’s     order   accepting         the   recommendation      of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.                 We have reviewed the record

and find no reversible error.                   Accordingly, we affirm for the

reasons stated by the district court.                    Platts v. O’Brien, No.

5:13-cv-00061-FPS-DJJ (N.D.W. Va. Sept. 6, 2013).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the       materials     before   this    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2